                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9        CONTINENTAL MEDICAL TRANSPORT                   CASE NO. C20-0115-JCC
          LLC, d/b/a JET RESCUE,
10
                                                          MINUTE ORDER
11                           Plaintiff,
              v.
12
          HEALTH CARE SERVICE CORPORATION,
13        d/b/a BLUE CROSS BLUE SHIELD OF
          ILLINOIS, and THE BOEING COMPANY
14
          CONSOLIDATED HEALTH AND WELFARE
15        BENEFIT PLAN,

16                           Defendants.

17

18           The following minute order is made by direction of the Court, the Honorable John C.

19   Coughenour, United States District Judge:

20           This matter comes before the Court sua sponte. Presently before the Court are the parties’

21   motions to seal (Dkt. Nos. 28, 33), Defendant’s motion for summary judgment (Dkt. No. 30) and

22   Plaintiff’s motion for summary judgment (Dkt. No. 35). In the interest of judicial efficiency, the

23   Court will consider these motions collectively. Accordingly, the Clerk is DIRECTED to renote

24   Docket Numbers 28 and 30 to May 7, 2021.

25   //

26   //


     MINUTE ORDER
     C20-0115-JCC
     PAGE - 1
 1        DATED this 10th day of May 2021.

 2                                           William M. McCool
                                             Clerk of Court
 3
                                             s/Paula McNabb
 4
                                             Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C20-0115-JCC
     PAGE - 2
